Title: From Thomas Jefferson to Dabney Carr, 12 April 1805
From: Jefferson, Thomas
To: Carr, Dabney


                  
                     Dear Sir
                     
                     Monticello Apr. 12. 05.
                  
                  I was lately summoned as a witness in a case wherein mr Craven Peyton was a party, to appear on some day of the ensuing district court at Charlottesville; but my public duties requiring my immediate return to Washington, for which place I set out the day after tomorrow, it will not be in my power to attend. believing I could know nothing of any matter of controversy between the parties, I enquired & was told it was supposed that some money paid by me to mr Peyton was supposed to be for the use of Colo. Charles L. Lewis. this supposition is entirely without foundation. The money was paid to mr Peyton on an unsettled account existing between him & me, and having no relation to the affairs or interests of Colo. Lewis, but purely to those between him mr Peyton & myself, nor is any person but mr Peyton answerable to me for them. I know that this letter can be no evidence in the controversy; and am willing to put it’s contents into the form & under the solemnities of a deposition if it be desired. I have stated what I know merely that the parties may judge whether it can avail either. Accept my affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               